DANAHY, Judge.
The defendant was adjudicated guilty of certain charges against him and sentenced to a year and a day in custody with credit for sixty days for time served, to be followed by eighteen months’ community control and then by thirty months’ probation. He challenges his sentence on the ground that it is illegal in light of Villery v. Florida Parole & Probation Commission, 396 So.2d 1107 (Fla.1981). We agree and reverse.
*19We reject the state’s novel argument that because the defendant received sixty days’ credit for jail time, and this is to be subtracted from the one year and one day imprisonment, the difference is less than one year’s incarceration and thus there is no violation of Villery. Credit for time served does not change the sentence, which is a clear violation of the Villery rule.
Accordingly, we vacate the sentence imposed on the defendant and remand for correction of the sentence in accordance with Villery.
REVERSED AND REMANDED.
OTT, A.C.J., and CAMPBELL, J., concur.